 



Exhibit 10.17
NON-DISCLOSURE, NON-COMPETITION, ARBITRATION & EMPLOYMENT AGREEMENT
     In consideration of employment with Global Employment Solutions, located at
215 Union, Lakewood, Colorado 80228, and it’s wholly owned subsidiary,
Southeastern Companies, Inc., located at 225 W. Busch Boulevard, Tampa, Florida,
33612 (hereinafter individually and/or collectively referred to as “Employer”),
and Robert Larkin (herein after referred to as “Employee”) hereby covenant and
agree as follows:
     1. Employment. Employer hereby employs the Employee and the Employee hereby
accepts employment upon the terms and conditions contained herein.
     2. Compensation. For the services rendered by the Employee to Employer,
Employer shall pay the Employee a salary of $200,000 per year.
          2.1 Consulting fee for March 2001: Employer agrees to pay the employee
$16,667.00 for services rendered to Southeastern during this period. This
provision supersedes any prior representation or agreements whether written or
oral with respect to services rendered as a consultant and is the agreement to
conclude services rendered as a Consultant to Global Employment Solutions
through 3/31/01.
          2.2 Bonus: In addition, Employer agrees to a bonus for 2001. This plan
will be prorated and based on year-end results associated with Southeastern’s
business plan, specifically EBITDA results from 4/2/01 through 12/31/01 — Annual
equivalent of $40,000.00. This bonus is earned by maintaining EBITDA goals now
in place (which is $2,015,329.00). At 100% to goal, prorated payout equals
$30,000.00. Employee will also qualify for an additional bonus opportunity of 6%
of EBITDA results that exceed $2,015,329.00. Employer agrees to exclude any
impact associated with Homestead (a customer of the Employer) to EBITDA results
for 2001.
          2.3 Paid time off: You will be entitled to the Company’s standard
benefits for sick and personal time and paid holidays.
          2.4 Relocation: Employer will reimburse relocation expenses up to
$15,000.00. Reimbursements will be limited to expenses associated with moving
employee’s residence from Texas to the Tampa Bay Florida area and reimbursement
for commissions associated the sales of employee’s home in Texas. Employer will
also pay Employee a relocation bonus of $1,000.00. This amount is subject to all
applicable taxes and will be paid at a time that coincides with employee’s
physical relocation from Texas to Florida. In addition, Employer will reimburse
employee for expenses while commuting from Texas to Tampa Bay Florida, on a
bi-weekly basis. This includes biweekly air travel for employee’s spouse on the
alternating weekend. In the event employee voluntarily terminates his employment
with employer prior to the completion of one year of service, employee agrees to
reimburse Global Employment Solutions for all expenses paid to him under this
provision (2.4 Relocation).

/s/ Howard Brill

 



--------------------------------------------------------------------------------



 



     3. Termination of Employment. Employment shall commence on April 2, 2001, a
and shall continue for an indefinite time until terminated by either party, for
any reason, with or without notice or cause.
          3.1 Employment Period shall terminate on the earlier to occur (i) the
date of Employee’s death (ii) Disability; disability defined as 90 days or more
of approved leave whether paid or unpaid (iii) termination for cause
(iv) termination without cause.
          3.2 Except as expressly set forth in (4.) all compensation and other
benefits shall cease to accrue upon termination of the Employment Period.
          3.3 CAUSE: For purposes of this agreement, “cause” shall mean:
(i) embezzlement, theft or other misappropriation of any material property of
the Employer or any subsidiary, (ii) gross or willful misconduct or negligent
conduct resulting in a material loss to the Employer or any subsidiary or
material damage to the reputation of the Employer or any subsidiary, (iii) an
act involving moral terpitude which if the subject of a criminal proceeding
could reasonably result in a conviction for a felony involving moral terpitude,
fraud, or misrepresentation, (iv) continuing neglect of his assigned duties to
the Employer or any subsidiary after receipt of a notice generally describing
the neglect and after a 30 day time period following such notice has elapsed
without cure, (v) material breach of his fiduciary obligations to the Employer
or any subsidiary, (vi) material breach of any provision of this agreement
provided that to the extent such breach is capable of being cured to Employer’s
satisfaction, “cause” shall mean a continued breach of any provisions of this
Agreement after the Employee’s receipt of a notice of such breach and the
passage of 30 days after such notice or (vii) any chemical dependence which
materially affects the performance of his duties and responsibilities to the
Employer or any subsidiary.
     4. Severance: You will be entitled to 6 months severance (base compensation
only) if you are subject to termination without cause in 2001. You will be
entitled to 9 months severance (base compensation only) if you are subject to
termination without cause in 2002. You will be entitled to 12 months severance
(base compensation only) if you are subject to termination without cause in
2003. You will also qualify for one additional provision as of your date of
hire; upon change of control you will qualify for 12 months severance (base
compensation only). if the company is acquired (or as a result of a liquidity
event) and you are not employed in the same capacity or better (in terms of
responsibilities or compensation). These provisions are mutually exclusive and
are tied to the event as described above. Further any severance paid under this
provision will occur as a part of the employer’s normal payroll pay practices
and be paid biweekly. Payment made under (4.) will end when employee secures
employment prior to the conclusion of the severance period.
     5. Duties and Extent of Services. The Employee is engaged as President for
Employer’s Southeastern division on a Full-time Time basis. The precise services
of the Employee may be extended or curtailed, from time to time, at the sole
discretion of Employer in the role of President of the Southeastern Division.
The Employee shall devote the Employee’s working time, attention and energies to
the business of Employer, and shall

2

/s/ Howard Brill



--------------------------------------------------------------------------------



 



assume and perform such further responsibilities and duties as may be assigned
to the Employee from time to time by Employer.
     6. Avoidance of Conflict of Interest. While employed by Employer, the
Employee shall not engage in any other business activity which conflicts with
Employee’s duties to Employer, except those that may be required contractually
by virtue of Employee’s minority ownership shares in 1 other Professional
Employer Organization, specifically TLCL (Transport Labor Contract Leasing Inc.)
or its successors. Under no circumstances will the Employee work for any
competitor while in the employ of Employer or have any financial interest in any
competitor of Employer other than the Professional Employer Organization listed
in 6. Further this Agreement does not prohibit investment of a reasonable part
of Employee’s assets in the stock or securities of any competitor whose stock or
securities are publicly traded on a United States exchange.
     7. Confidentiality
          7.1 For the purposes of this Agreement, “Trade Secret” shall mean the
whole or any portion or phase of Employer’s business plan, operation plans,
technical information, design, process, procedure, formula, improvement,
confidential business or financial information, listing of names, addresses, or
telephone numbers, or other information relating to any business or profession
which is secret and of value, except that knowledge of the PEO industry which
employee possessed prior to 12-15-00, and was not known or understood by
employee. “Confidential Information” shall mean any data or information, other
than trade secrets, that is material, competitively sensitive, and not generally
known to the public, including training manuals, product development plans,
marketing strategies and internal performance statistics, except that knowledge
of the PEO industry which employee possessed prior to 12-15-00.
          7.2 Employee recognizes and acknowledges that the business design
functionality (except that knowledge of the PEO industry which employee
possessed prior to 12-15-00) and business operation of the systems and software
which Employer owns, plans or develops, or acquires from third parties, whether
for its own use or for use by its customers, are confidential in nature and
shall be deemed to the Trade Secrets or Confidential Information, proprietary to
and the property of the Employer. Employee further recognizes and acknowledges
that in order to enable Employer to perform services for its customers, such
customers may furnish to Employer Trade Secrets or Confidential Information
concerning their business affairs, property, methods of operation or other data
and that the good will afforded to Employer depends upon, among other things,
Employer and the Employees keeping such services and information confidential.
          7.3 Employee shall not use or disclose any Trade Secrets or
Confidential Information of Employer or its customers during the term of
Employee’s employment and thereafter, whether or not the Trade Secrets or
Confidential Information are written or in tangible form, except as required to
perform duties for Employer. Employee shall take all necessary precautions
against disclosure of such information to third parties during and after the
term of this Agreement.
          7.4 Employee shall keep in strictest confidence, both during the
Employee’s employment and subsequent to termination of employment, and shall
not, during the period of employment or thereafter, disclose or divulge to any
person, firm or

3

/s/ Howard Brill



--------------------------------------------------------------------------------



 



corporation, or use directly or indirectly, for the Employee’s own benefit or
the benefit of others, any Trade Secret or Confidential Information including,
without limitation, information as to sources of, and arrangements for,
Employer’s business plan(s) use of hardware or software supplied in any way to
Employer or customers of Employer, submission and proposal procedures of
Employer, customers or contact lists. Employer shall assume that this provision
applies to employee as of 12-15-00 forward.
          7.5 Upon the request of Employer and, upon the termination of
employment, the Employee shall return to and leave with the Employer all
computer programs, documentation, memoranda, notes, records, drawings, manuals,
flow sheets or other documents pertaining to Employer’s business or Employee’s
employment (including all copies thereof). The Employee will also leave with
Employer all other materials involving or containing any Trade Secrets or
Confidential Information of Employer or Employer’s customers.
     8. Restrictions on Competition
          8.1 Employee agrees and covenants that because of the confidential and
sensitive nature and any Confidential Information, and because the use of, or
even the appearance of the use of, Confidential Information in certain
circumstances may cause irreparable damage to Employer and its reputation, or to
customers of Employer, Employee shall not, until the expiration of one year
after the termination of the employment relationship between Employer and
Employee, use such information with, directly or indirectly, or through, any
corporations or associates in any Prohibited Business. For purposes of this
Agreement, “Prohibited Business” means persons, companies, firms, partnerships,
corporations, limited liability companies, and any other entities involved
directly or indirectly in the Employer’s industry, which provides PEO services,
temporary employment services, search firm services (both contingent and
retained). Specific examples of entities that conduct business in the Prohibited
Business are set forth on Exhibit A attached hereto as such may be amended in
writing from time to time and at any time by the Employer (as amended,
“Exhibit A”).
          8.2 During, or for twelve full calendar months after the termination
of employment with Employer, Employee will not knowingly solicit, entice or
persuade any other Employee of Employer or Employer’s customers to leave the
services of Employer for any reason.
          8.3 Restrictions on Competition associated with termination without
cause will be subject to 4 and end when employee secures employment.
     9. Indemnification. Employee agrees to defend, indemnify and hold harmless
Global Employment Solutions, Southeastern division and its directors, officers,
other employees, affiliates, sublicensees, and agents from and against all
claims, defense costs (including reasonable expert’s and attorney’s fees),
judgements and other expenses arising out of or on account of:
          9.1 Non-compete agreement currently in force between you and TLCL
(Transport Labor Contract Leasing Inc.) or it’s successors.

4

/s/ Howard Brill



--------------------------------------------------------------------------------



 



     10. Ownership. Employee acknowledges that all developments relating to the
business of the employer, made and works created by Employee or under Employee’s
direction in connection with Employer’s assignments or in connection with the
assignments of other Employees of Employer, whether or not made exclusively at
Employer’s premises and whether or not created exclusively with Employer’s
computers or other equipment, shall be the sole and complete property of
Employer and that all copyrights and other proprietary interest therein shall
belong to Employer and that all other provisions of this Agreement shall fully
apply to all such developments and works. Employee further agrees that all such
developments relating to the business of the employer made and works created by
Employee shall be considered “works made for hire” pursuant to the U.S. Federal
Copyright Act of 1976, as amended. Upon request of the Company, during and after
Employees employment by the Company, Employee shall execute patent and copyright
applications and any other instruments, deemed necessary by the Company for the
prosecution of such patent applications or the acquisition of letters patent or
registration of copyrights in the United States and foreign countries based on
any such developments made or works created by Employee for such items as are
related to the business of the employer.
     11. Injunctive Relief. Employee acknowledges that disclosure of any Trade
Secrets or disclosure of any Confidential Information or any breach of any
noncompetitive covenants or agreements contained herein will irreparably injure
Employer or customers of Employer, and that damages will be insufficient to
compensate Employer. Accordingly, Employer or, where appropriate, a customer of
Employer, may seek and obtain injunctive relief against the breach or threatened
breach of the foregoing undertakings, in addition to any other legal remedies
which may be available. The Employee further acknowledges and agrees that
covenants contained herein are necessary for the protection of Employer’s
legitimate business interests and are reasonable in scope and content.
     12. Miscellaneous.
          12.1 This Agreement shall inure to the benefit of and be binding upon,
Employer and its subsidiaries and affiliates, together with their successors and
assigns, and Employee, together with Employee’s executor, administrator,
personal representative, heirs and legatees.
          12.2 This Agreement shall constitute the entire contract between the
parties and supersedes all existing agreements between them, whether oral or
written, with respect to the subject matter hereof. No change, modification or
amendment of this Agreement shall be of any effect unless in writing signed by
the Employee and the President of Global Employment Solutions.
          12.3 The failure of Employer to terminate this Agreement for the
breach of any condition or covenant herein by the Employee shall not affect
Employer’s right to terminate for subsequent breaches of the same or other
conditions or covenants. The failure of either party to enforce at any time or
for any period of time any of the provisions of this Agreement shall not be
construed as a waiver of such provision or the right of the party thereafter to
enforce each and every such provision.

5

/s/ Howard Brill



--------------------------------------------------------------------------------



 



          12.4 Should any provision or portion of any provision of this
Agreement not be enforceable in any jurisdiction, the remainder of the Agreement
shall not be affected thereby.
     13. Arbitration Provision. Subject to the exceptions set forth below,
Employee agrees that any and all claims or disputes that Employee has with the
Company, or any of its employees, which arise out of Employee’s employment or
under the terms thereof, shall be resolved through final and binding
arbitration, as specified herein. This shall include, without limitation,
disputes relating to this Agreement, Employee’s employment by the Employer or
the termination thereof, claims for breach of contract or breach of the covenant
of good faith and fair dealing, and any claims of discrimination or other claims
under Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment act, the Americans with Disabilities Act, the Employee Retirement
Income Securities Act, the Racketeer Influenced and Corrupt Organizations Act,
or any other federal, state or local law or regulation now in existence or
hereinafter enacted and as amended from time to time concerning in any way the
subject of Employee’s employment with the Company or its termination. The only
claims or disputes not covered by this paragraph are disputes related to
(i) claims for benefits under the unemployment insurance or workers’
compensation laws, and (ii) issues affecting the validity, infringement or
enforceability of any trade secret or patent rights held or sought by the
Company or which the Company could otherwise seek; in both of the foregoing
cases such claims or disputes shall not be subject to arbitration and will be
resolved pursuant to applicable law. Binding arbitration will be conducted in
Lakewood, Colorado in accordance with the rules and regulations of the American
Arbitration Association (AAA), by an arbitrator selected from the AAA Commercial
Disputes Panel with a minimum of five years experience in employment law. If, at
the time the dispute in question arose, Employee lives and works more than one
hundred (100) miles from Lakewood, Colorado, then Employee has the option of
requesting the arbitration take place in the county in which the Company has an
office that is nearest to Employee’s home. Employee understands and agrees that
the arbitration shall be instead of any jury trial and that the arbitrator’s
decision shall be final and binding to the fullest extent permitted by law and
enforceable by any court having jurisdiction thereof.
     14. Applicable Law. This Agreement, shall be construed in accordance with
the Laws of the State of Colorado without regard to its conflicts of law
provisions.

6

/s/ Howard Brill



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the 4th
day of April, 2001.

                      Employee:       Global Employment Solutions    
 
                   
By:
  /s/ Robert H. Larkin       By:   /s/ Howard Brill    
 
                   
 
    ROBERT H. LARKIN             Howard Brill    

         
Social Security Number:
       
 
       

         
Current Address:
       
 
       
 
       
 
       

Exhibit A
Prohibited Industry Businesses
ADMINISTAFF
OUTSOURCE INTERNATIONAL
TEAM MUCHO
KELLY SERVICES
SPHERION
HR LOGIC
ADP TOTAL SOURCE

7

/s/ Howard Brill